Citation Nr: 0110454	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-13 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for myopia and presbyopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1988.  

This appeal to the Board of Veterans' Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran provided testimony before a Member of the Board 
at the RO in December 2000.  Unfortunately, a tape of the 
hearing could not subsequently be located, and a transcript 
is not possible.  

A letter was sent by the Board to the veteran in March 2001 
asking that he select one of four options, namely: to have a 
hearing before a Board Member in Washington, D.C.; to have 
another hearing before a Member of the Board at the RO; to 
attend a video conference hearing at the RO before a Member 
of the Board; or to have no further hearing. 

In his response dated March 26, 2001, the veteran indicated 
that he wanted to provide testimony at another hearing before 
a Member of the Board at the RO.  

It is noted that the veteran is entitled to such a hearing 
pursuant to 38 C.F.R. § 20.700 et seq. (2000).


REMAND

A rating decision dated in April 1989 denied the veteran's 
claim for service connection for myopia and presbyopia.  The 
veteran did not appeal that decision and it became final.  
38 C.F.R. § 20.1103 (2000).  

In May 1998, the veteran submitted a request to reopen a 
claim for service connection for defective vision of both 
eyes.  Rating decisions dated in August 1998 and January 1999 
declined to reopen the claim on the basis that new and 
material evidence was not submitted pertinent to myopia and 
presbyopia.  The veteran's notice of disagreement was 
received in April 1999, and the RO issued a statement of the 
case in July 1999 on the specific issue of whether new and 
material evidence was submitted to reopen a claim for service 
connection for myopia and/or presbyopia.  

In the veteran's July 1999 substantive appeal, the veteran 
stated that he did not claim myopia or presbyopia.  In a 
written statement dated in January 2001, the veteran's 
representative identified the claimed issue as entitlement to 
service connection for vision loss due to macular 
degeneration.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a new diagnosis of a new disorder, 
which is not inextricably intertwined with a previously 
denied claim, and which was not considered at the time of the 
prior decision, constitutes a new claim and requires an 
initial adjudication of such claim.  See Ashford v. Brown, 10 
Vet. App. 120, 123 (quoting Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991); (citing McGraw v. Brown, 
7 Vet. App. 138, 142 (1994); Ephraim v. Brown, 82 F.3d 399, 
401-402 (Fed. Cir. 1996).  In this case, service connection 
for myopia and presbyopia were the only disorders that had 
previously been claimed and denied.  Thus, the claim for 
service connection for vision loss due to macular 
degeneration is a new claim.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required to ensure compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

To ensure that the Board has met its duty to assist the 
veteran in developing the facts pertinent to his claim and in 
all other due process matters, the case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
clarify the desired issue.  Appropriate 
action should be undertaken regarding his 
specified claim, including a review of 
the file to ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  If 
appropriate, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Depending on the posture of the 
issue, the RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO.  Copies of all 
correspondence in this regard should be 
filed in the claims folder.  

If appropriate, the case should then be returned to the 
Board.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


